                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT UPTON,

              Plaintiff,

v.                                                             CV No. 19-482 CG

ANDREW SAUL, Commissioner of the
Social Security Administration

              Defendant.


     ORDER ON PLAINTIFF’S UNOPPOSED MOTION TO WITHDRAW NOTICE OF
                       SUPPLEMENTAL AUTHORITY

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Withdraw

Doc. 23 (Notice of Supplemental Authority) (the “Motion”), (Doc. 27), filed February 1,

2020. In his Motion, Plaintiff explains he “wishes to withdraw the erroneously filed

Notice of Supplemental Authority.” (Doc. 27 at 1). The Court, having reviewed the

Motion and noting it is unopposed, finds the motion is well-taken and shall be

GRANTED.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
